DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27th, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “106”, “108”, “142”, & “144”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed September 15th, 2022 regarding the previous 112(b) rejection have been fully considered but they are not persuasive. 

Applicant alleges that “one of ordinary skill in the art having the present disclosure would clearly realize that the Applicant had possession of the claimed invention at the time of filing the present application” and goes on to point to various portions of Applicant’s specification and the supplied figures in support of the limitation in question.  Applicant concludes by stating “FIG. 3 of the instant application alone is sufficient to provide adequate written description for the claimed subject matter of claim 26. That is, the subject matter of claim 26 need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the written description requirement. See MPEP § 2163.02. Indeed, FIG. 3 clearly illustrates that the walls 110 of the float system 100 occlude the passage extending from the inner cavity 71 to the outlet 82 when the float system 100 engages the bottom 116 of the inner cavity 71”.  Respectfully, this argument is not well taken.  Applicant’s assertion that Figure 3 provides adequate support of the limitation in question fails because, contrary to Applicant’s assertions, the claimed arrangement cannot be positively determined from Applicant’s supplied figures alone.  In this case, it appears that Figures 3 and 5 are the only supplied figures which could possibly support the limitation in question.  There is no written description provided that speaks to (literally or otherwise) occluding of the recited “passage” by the float when the float engages the first surface of the bottom wall.  However, Figures 3 and 5 do not support the float occluding the passage when the float engages the first surface of the bottom wall.  In this case, there is no view or angle provided by any of Applicant’s figures (including Figures 3 & 5) that clearly and definitively depicts the float 102 occluding any passage.  Figure 3 depicts the float in the float position being claimed, but it cannot be determined from Figure 3 alone that the float 102 is occluding, blocking, or closing any passage.  At best, Figure 3 depicts the float 102 being positioned adjacent to a passage connected to the outlet 82 when the float 102 engages the first surface of the bottom wall 116.  However, simply being positioned adjacent to a passage does not inherently or implicitly require that the passage also be occluded, as currently recited.  As such, given these facts, the Examiner respectfully maintains that Claim 26 contains new matter that is not supported by the originally filed specification.  Please refer to the 112(a) rejection below.

Applicant’s arguments, see pages 9-16, filed September 15th, 2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the limitation “the switch is configured to send one or more signals to a control valve system of one or more control valve systems when the float system engages the surface of the inner cavity”; this limitation constitutes new matter that is not supported by the originally filed specification.  As an initial matter, the Examiner notes that this limitation was not an original limitation, but instead was added by Applicant in response to the Non-Final Rejection of December 31st, 2019.  As it relates to support, there is no written description that speaks to “one or more control valve systems”.  Stated another way, the specification never discloses multiple control valve systems, as recited in Claim 17.  As far as the Examiner understands the invention, Claim 17 is attempting to recite the arrangement depicted within Applicant’s Figure 7.  However, Figure 7 (and the corresponding description) describes only a single control valve system 140.  There is no disclosure of there ever being multiple control valve systems.  As such, Applicant’s recitation of “one or more control valve systems” constitutes new matter.
In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant amend Claim 17 to instead recite “the switch is configured to send one or more signals to a control valve system ”.  Applicant should further note that Claims 18-19 require similar corrections as well.
Claim 26 recites the limitation “wherein the float is configured to occlude the passage while the float system engages the first surface of the bottom wall”; this limitation constitutes new matter that is not supported by the originally filed specification.  In this case, there is no written description provided that speaks to occlusion, blocking, or closing of the recited “passage” by the float when the float engages the first surface of the bottom wall.  Additionally, such an arrangement cannot be determined from Applicant’s supplied figures.  In this case, it appears that Figures 3 and 5 are the only supplied figures which could possibly support the limitation in question.  However, Figures 3 and 5 do not support the float occluding the passage when the float engages the first surface of the bottom wall.  In this case, there is no view or angle provided by any of Applicant’s figures (including Figures 3 & 5) that clearly and unambiguously show the float 102 occluding any passage.  Figure 3 depicts the float in the float position being claimed, but it cannot be determined from Figure 3 alone that the float 102 is occluding, blocking, or closing any passage.  At best, Figure 3 depicts the float 102 being positioned adjacent to a passage connected to the outlet 82 when the float 102 engages the first surface of the bottom wall 116.  However, simply being positioned adjacent to a passage does not inherently or implicitly require that the passage also be occluded, as currently recited.  Therefore, given these facts, Claim 26 contains new matter that is not supported by the originally filed specification.
In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant either 1) cancel the limitation in question or 2) amend the limitation in question to instead recite “wherein the float is disposed adjacent the passage while the float system engages the first surface of the bottom wall”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 8, 10-11, 14, 22-25 & 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claimed invention, as recited in the response filed on September 15th, 2022, is not disclosed nor rendered obvious by the prior art of record.  In particular, the Examiner has conducted an updated prior art search and has determined that the prior art fails to disclose a material sensor system as now claimed.  As such, the Examiner now finds the Applicant’s recited invention to novel and non-obvious over the prior art.

Claims 17-20 are found to be provisionally allowable, pending Applicant’s correction of the above noted 112(a) rejection.  Applicant should note that Claims 17-20 cannot be properly allowed until the 112(a) rejection has been fully overcome by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC